           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DUFRESNE SPENCER GROUP, LLC
d/b/a Ashley Furniture Homestore                            PLAINTIFF

v.                       No. 3:19-cv-85-DPM

STONE PARTNERS, LLC                                       DEFENDANTS

                                ORDER
     The Court vacates the Initial Scheduling Order, NQ 9. I recuse.
Robert J. Gibson is on my recusal list. The Clerk must reassign this case
at random by chip exchange.

      So Ordered.



                                                     I'
                                       D .P. Marshall Jr.
                                       United States District Judge
